                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


SERGIO ALPIZAR,                                  §
                                                 §
                  Plaintiff,                     §                 SA-17-CV-00712-FB
                                                 §
vs.                                              §
                                                 §
JOHN CHRISTNER TRUCKING, LLC,                    §
THREE DIAMOND LEASING, LLC,                      §
JACK EUGENE HEIN,                                §
                                                 §
                  Defendants.                    §

                        ORDER SETTING STATUS CONFERENCE

       Before the Court is the above-styled and numbered cause of action, which was referred to

the undersigned for all pretrial proceedings on October 18, 2017 [#14]. The record reflects that

all deadlines in the Court’s Scheduling Order have expired, and this case should be returned to

the District Court for a trial date. Prior to doing so, the Court will set this case for a status

conference to confirm that no further pretrial matters remain for the undersigned’s disposition.

       IT IS THEREFORE ORDERED that this case is set for a status conference at 1:00

p.m. on September 12, 2019. Counsel for both parties are directed to appear by phone for the

conference      and      contact      Valeria        Sandoval,     Courtroom       Deputy,         at

chestney_chambers@txwd.uscourts.gov to obtain call-in instructions. The use of speaker phones

is prohibited during a telephonic appearance.

       SIGNED this 6th day of September, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE


                                                1
